DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on September 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 2, 2021 is fully withdrawn.  Claims 5, 8 and 10-12, directed to non-elected Species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 3-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the light receiver further including a first light receiver that is provided on one swing angle side from a center position of a swing angle range of the light shield portion and is provided on a center position side from an end on the one swing angle side of the swing angle range such that the light shield portion does not overlap with the first light receiver while the light shield portion is located at the end on the one swing angle side of the swing angle range, and a second light receiver that is provided on the other swing angle side from the center position of the swing angle range and is provided on a center position side from an end on the other swing angle side of the swing angle range such that the light shield portion does not overlap with the second light receiver while the light shield portion is located at the end on the other swing angle side of the swing angle range.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ivers (Patent No. US 5,844,673) discloses a position detector for determining the angular position of a rotatable element, the detector having a single light source for directing a uniform wide angle field of light in a direction generally along the longitudinal axis of the rotatable element, multiple sector-shaped light detectors aligned circumferentially about the rotatable element to receive light directly from the source, and a light blocker connected to the rotatable element to rotate therewith about the longitudinal axis for periodically blocking portions of the light which impinge upon the light detectors from the light source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878